Electronically Filed
                                                                     Supreme Court
                                                                     SCWC-30066
                                                                     26-JUL-2011
                                      SCWC-30066                     07:57 AM

                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                          vs.


             COREY J. GONSALES, Petitioner/Defendant-Appellant.



               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                          (CASE NO. 1DTC-07-046866)


             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                     (By: Nakayama, J., for the court1

                                                      )

                Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on June 13, 2011, is hereby rejected.

                DATED:      Honolulu, Hawai'i, July 26, 2011.

                                         FOR THE COURT:
                                         /s/ Paula A. Nakayama 

                                         Associate Justice


James S. Tabe, Deputy

Public Defender, for

petitioner/defendant­
appellant on the

application





       1
           Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,

JJ.